Title: To James Madison from Albert Gallatin, 13 August 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir
New York 13th Augt. 1812
I received yours, of 7th only by yesterday’s mail. What I can do at this time here with respect to money is nearly completed. But I had intended before my return to Washington, to go to Albany in order to see Gen. Dearborn & Govr. Tompkins together and to be able to give you a better account of the situation & prospect of our affairs there. It is also necessary that I should spend one week longer in Philada. in fiscal arrangemts.
The tenor of your letter, your intended departure, the magnitude of the questions to be immediately decided at Washington & the account of the capture of Michillimakinac have however induced me to alter my plan. Being indisposed and obliged to take medicine, I cannot with all possible diligence reach Washington before Thursday 20th inst., as I must necessarily spend Monday in Philada. I presume that the actual revocation of the orders in Council, and the necessity of deciding on the important questions connected with that act, will as well as the critical situation of Gen. Hull keep you in the city till my arrival.
I will only state with respect to the first subject, that independent of the answer to Gr. Britain & of the measures proper to be adopted with that country, eight or ten millions of Dollars worth of British merchandize may be shortly expected, & that some general rule must be pursued towards that unexpected mass of goods.
As to Gen. Hull, hemmed as he is, behind by the Indian & Canadian force (in the employment of the ⟨fur?⟩ companies) which has taken Michillimakinac, and in front by the mixed force at Malden which may in a few days be strengthened by that near Niagara; it appears to me that, unless he shall have taken Malden before he is attacked by the Indians & succours from Niagara, the utmost he can do is to keep on the defensive; and that he can only be extricated by an immediate concentration of all our disposible troops & militia at Niagara, and by the capture of the British fort & settlements there. An attack upon Montreal must probably be delayed. It is true that the communication from that quarter with the Indians cannot be completely cut off without taking Montreal itself. But once complete masters of Niagara & of the settlements along Lake Erie to Malden, a corps may be marched to the Ottowa river from Niagara & obstruct if not interrupt altogether that communication.
From Queenstown opposite to Niagara, the distance to York near the western extremity of Lake Ontario is about 35 miles; & thence northwardly there is an indian road to the Ottowa river distant about 70 miles. By that road, expresses go from York to Fort St Joseph on Lake Huron in four or five days. With sincere respect & attachment Your obedt. Servt.
Albert Gallatin
